SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 28, 2010 FEDFIRST FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) United States 0-51153 25-1828028 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) Donner at Sixth Street, Monessen, Pennsylvania 15062 (Address of principal executive offices) (Zip Code) (724) 684-6800 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a)The annual meeting of the shareholders of FedFirst Financial Corporation (the “Company”) was held on June 28, 2010. (b)The matters considered and voted on by the shareholders at the annual meeting and the vote of the shareholders were as follows: 1. The plan of conversion and reorganization was approved by the following vote: Number of Votes Percentage of Outstanding Shares (including shares held by FedFirst Financial Mutual Holding Company) Percentage of Outstanding Shares (excluding shares held by FedFirst Financial Mutual Holding Company) FOR % % AGAINST % % ABSTAIN % % There were 793,710 broker non-votes on the proposal. 2a.The information proposal concerning the provision in new FedFirst Financial Corporation’s articles of incorporation requiring a super-majority vote to approve certain amendments to new FedFirst Financial Corporation’s articles of incorporation was approved by the following vote: Shares Voted For Shares Voted Against Abstentions There were 793,709 broker non-votes on the proposal. 2b.The information proposal concerning the provision in new FedFirst Financial Corporation’s articles of incorporation to limit the voting rights of shares beneficially owned in excess of 10% of new FedFirst Financial Corporation’s outstanding voting stock was approved by the following vote: Shares Voted For Shares Voted Against Abstentions There were 786,711 broker non-votes on the proposal. 3. The following individuals were elected as directors, for the term reflected below, by the following vote: Name Shares Voted For Votes Withheld Broker Non-Votes For a three-year term: Richard B. Boyer John M. Kish David L. Wohleber For a two-year term: John M. Swiatek For a one-year term: R. Carlyn Belczyk 4.The appointment of ParenteBeard LLC as independent registered public accounting firm for the fiscal year ending December 31, 2010 was ratified by the shareholders by the following vote: Shares Voted For Shares Voted Against Abstentions There were no broker non-votes on the proposal. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. FEDFIRST FINANCIAL CORPORATION Date:July 1, 2010 By: /s/ Patrick G. O’Brien Name: Patrick G. O’Brien Title: President and Chief Executive Officer
